Citation Nr: 0706042	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
rigidus.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



REMAND

The veteran served on active duty from December 1951 to 
January 1955.  

A review of the record reveals that the veteran was scheduled 
for a hearing before the Board at the Regional Office (RO) in 
St. Petersburg, Florida in February 2006, but failed to 
appear for that hearing.  Attached to a March 2006 deferred 
rating decision is a January 30, 2006 letter from Dr. P. 
Ramsay at the Erlanger Health System in Chattanooga, 
Tennessee.  Dr. Ramsay reports that on January 26, 2006, the 
veteran underwent a right above-the-knee amputation, 
indicating that the procedure was performed at that facility 
in order for the veteran to be closer to his family.  Dr. 
Ramsay opined that due to the veteran's recent 
hospitalization, operative procedure, and need for continued 
rehabilitation, he would not be able to appear for the 
February 16, 2006 hearing and requested that it be 
rescheduled.  

Pursuant to 38 C.F.R. § 20.704(d) (2006), if an appellant 
fails to appear for a scheduled hearing and can show good 
cause for such failure, the hearing will be rescheduled for 
the next available hearing date at the same facility.  Under 
the facts and circumstances of this case, the Board finds 
that the veteran has shown good cause for his failure to 
appear for the hearing scheduled for him in February 2006.  
As such, his request to reschedule is granted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the veteran for a Travel Board 
hearing at the next available 
opportunity.  Notify him of the exact 
date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



